
	

114 HR 269 IH: Prohibiting Taxpayer-Funded Monuments to Members of Congress Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 269
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Turner introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To prohibit certain real property from being named after a sitting Member of Congress.
	
	
 1.Short titleThis Act may be cited as the Prohibiting Taxpayer-Funded Monuments to Members of Congress Act. 2.Prohibition on naming certain real property after Member of Congress (a)ProhibitionReal property under the jurisdiction of the Federal Government, or constructed using Federal funds, shall not be named after, or otherwise officially identified by the name of, any individual who is a Member of Congress at the time the property is so named or identified.
 (b)DefinitionsIn this section: (1)The term Member of Congress includes a Delegate or Resident Commissioner to the Congress.
 (2)The term real property includes structures, buildings, or other infrastructure. (c)Application of sectionThe prohibition in this section shall apply only with respect to real property named after the date of the enactment of this Act.
			
